Citation Nr: 0736072	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a compression 
fracture of the lumbosacral spine at L5, to include as 
secondary to service-connected disability.

2.  Entitlement to service connection for an eye disability 
to include status post scleral buckles, bilateral retinal 
detachment, and diplopia.

3.  Entitlement to service connection for glaucoma, to 
include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for visual impairment, 
to include as secondary to service-connected disability.

5.  Entitlement to an initial compensable evaluation for 
hearing loss.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio and a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A motion to advance this case on the Board's docket was 
granted by the Board on November 7, 2007, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's compression fracture of the lumbosacral 
spine at L5 is not related to active service or to service-
connected disability.

2.  The veteran's status post scleral buckles/bilateral 
retinal detachment/diplopia is not related to active service.

3.  The veteran's glaucoma is not related to active service.

4.  The veteran's visual impairment is not related to active 
service or to service-connected disability.

5.  The veteran's service connected bilateral hearing loss is 
productive of no more than Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.

6.  The veteran has a 10 percent rating for his tinnitus, the 
maximum rating authorized under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  A compression fracture of the lumbosacral spine at L5 was 
not incurred in or aggravated by service and is not causally 
related to service-connected disability. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

2.  Scleral buckles/bilateral retinal detachment/diplopia 
were not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2003).

3.  Glaucoma was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A visual impairment was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).

5.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).

6.  There is no legal basis for assigning a rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002 and 
2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in December 2002, February 2003, and May 2004 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2004 letter told him to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection and 
against assigning higher ratings, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the May 2004 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in September 2004.  

The veteran's service medical records and VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board notes that in a June 
2003 statement, the veteran stated that he did not see that 
evidence was reviewed from the following doctors:  Dr. Mathew 
Thomas (torn retina January 1991), Dr. William J. Cantalona 
(prostate cancer).  In addition the veteran identified 
treatment from Dr. Kathy Diemer (spine), Dr. Joes Picus 
(chemotherapy), and Dr. Rahul Rastogi (pain management).  The 
May 2004 letter asked the veteran to complete, sign, and 
returned the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that would 
support his claim.  The letter added a note that if he did 
not provide the necessary release, he must obtain and submit 
the identified records.  The veteran was also advised that he 
reported that he had been treated by several doctors and was 
again asked to complete, sign and return the closed VA Form 
21-4142 and to use a separate form for each doctor of 
hospital where he was treated.  He was also advised that 
there were already treatment records in the claims file from 
Dr. Picus and Dr. Catalona.  However, the veteran failed to 
submit the required VA Form 4142 to enable VA to obtain the 
private treatment records identified.  Thus, there is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in April 2003, 
July 2003, and August 2004. 38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

 Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

The veteran is currently service connected for prostate 
cancer, diabetes mellitus type II, tinnitus, residuals of a 
left foot fracture of the 5th phalanx, residuals of a nose 
fracture, bilateral hearing loss, and erectile dysfunction. 

a.	Compression fracture of the lumbosacral spine at L5

In December 2001, the veteran filed a claim for service 
connection for a fracture of the 5th lumbar vertebra as 
possibly secondary to his chemotherapy medication for his 
service-connected prostate cancer and radiation treatments 
that weakened his bones.

In December 2002, the veteran submitted a statement that his 
prostate cancer had been placed into remission by the use of 
Luprone Depot shots, and that it had recently been determined 
that Luprone can cause osteoporosis.  

The Board notes that medical evidence does not show, nor does 
the veteran contend, that his 5th lumbar vertebra was 
fractured in service.  The service medical records are absent 
complaints, findings or diagnoses of a fractured vertebra 
during service, and on the clinical examination for 
separation from service, the veteran's spine was evaluated as 
normal.  He instead asserts that service connection is 
warranted because his fractured vertebra was caused by 
treatment for his service-connected prostate cancer.  
Therefore, the Board will focus its discussion on the 
evidence that relates to that issue.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In this case, the appellant clearly has a current disability.  
X-rays taken of the lumbar spine in April 2003 demonstrated 
several compression fractures in the lower thoracic and upper 
lumbar spine which may have been in radiation field during 
radiation therapy.  A diagnosis of compression fracture of 
the lumbosacral spine, L5 was rendered.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and service-
connected disability.

However, no medical professional has ever related this 
condition to the veteran's service-connected disability or 
treatment for a service-connected disability.  The April 2003 
VA examiner opined that the compression fracture of the 
lumbosacral spine was caused by osteoporosis which may be 
caused by radiation therapy.  

The VA examiner noted that the veteran was diagnosed with 
pancreatic cancer during a routine abdominal CT and after the 
diagnosis of prostate cancer by biopsy in September 2000.  
The examiner noted that the veteran underwent concurrent 
chemotherapy and radiation therapy for his pancreatic cancer.  
By February 2001, the veteran had all 28 treatments, as well 
as his last chemotherapy.  For prostate cancer, the only 
therapy the veteran had was a Lupron injection in January 
2001 and another one in March 2001.  The veteran's PSA 
dropped to 0.1, and this was felt to be a very good result.  
The veteran did not have radiation or chemotherapy for 
prostate cancer, only the two doses of Lupron for his 
elevated PSA.  A bone scan conducted in January 2001 
indicated that he had no metastasis at that time from the 
prostate cancer. 

The examiner opined that the radiation therapy was for the 
veteran's nonservice-connected pancreatic cancer and not for 
his service-connected prostate cancer, and therefore, the 
veteran's compression fractures of the lumbosacral spine 
caused by osteoporosis was not at least as likely as not the 
result of the prostate cancer treatment.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

b.	Scleral buckles/ bilateral retinal detachment/ 
diplopia

In November 2002, the veteran filed a claim for service 
connection for residuals of an eye injury he sustained in 
1966.  The veteran stated that he had been diagnosed with 
having retinal detachments that may be secondary to the 
injury.

In February 2003, the veteran submitted a statement that his 
eye injuries, two torn retinas, were caused by the accidental 
detonation of a propelling cartridge of a 40mm self-propelled 
grenade.  The veteran explained that the grenade had become 
lodged in the open breach of the grenade turret mounted on a 
UH-1 helicopter gunship.  He, as the unit maintenance 
officer, had gone to the helicopter to determine the extent 
of battle damage the helicopter had just received.  After 
completing his inspection, he watched the helicopter's gunner 
trying to extract the last round from the launcher's open 
breach.  He had just leaned down when the propelling 
cartridge exploded.  The veteran stated that the concussion 
knocked him to the ground, that he remembers seeing a white 
flash but heard nothing, and that he was transferred to the 
98th EVAC hospital at Long Binh, RVN.  The veteran stated 
that it was determined that his face and eyes had received 
many burns and small metal slivers, and the metal slivers 
were removed from his eyes at that time.  After two days in 
the hospital, he was released and returned to his unit.

The veteran noted that in January 1991, he was diagnosed with 
a severely torn retina in the right eye.  In February 1994, 
he was diagnosed with a torn retina in the left eye.  These 
tears were repaired, but residual damage remains.

In March 2003, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which noted that the residual 
damage from the left retina repair was a buckle that 
developed during the operation and was mostly corrected by 
corrective lenses.  The right eye developed a film over the 
retina as well as vertical optical muscle damage as a result 
of the operation that repaired the right tear.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, the appellant clearly has glaucoma.  At the 
April 2003 examination, Dr. D.S., diagnosed the veteran with 
status post scleral buckles for retinal detachment, OU, 
glaucoma, and diplopia following eye surgery corrected with 
prisms.  At the August 2004 VA examination, Dr. D.Y., 
Optometrist, diagnosed the veteran with history of retinal 
detachment and subsequent scleral buckle procedure in each 
eye, diplopia secondary to injury occurring during surgery 
for retinal detachment, and epiretinal membrane of the right 
eye most likely the result of the giant retinal tear or the 
surgery to correct the tear, anisometropia and presbyopia.  

In addition, service medical records indicate that the 
veteran was wounded while on a company sweep by hostile 
grenade fragments.  Diagnosis was IRHA, bilateral corneal 
abrasion, no artery or nerve involvement.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current eye 
disabilities and the veteran's military service.

However, no medical professional has ever related any of 
these conditions to the veteran's military service.  Dr. D.S. 
noted uncertain etiology of cataracts and retinal breaks.  
Dr. D.Y. stated that it was less likely as not caused by the 
bilateral corneal abrasions occurring in the service and 
noted that his opinion was based on the length of time the 
retinal detachments occurred after the corneal abrasions and 
the doctor's note while admitted for the corneal abrasions 
which indicated normal retinas (fundi nl OU).  As noted 
above, Dr. D.Y. related the veteran's diplopia and epiretinal 
membrane to the retinal tears of surgery to repair the tears.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  



c.	Glaucoma

In February 2003, the veteran submitted a statement that he 
was being treated for glaucoma and that the condition may or 
may not be related to Agent Orange or the in-service trauma 
damage to his eyes.

The first question that must be addressed, therefore, is 
whether incurrence of glaucoma factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of glaucoma during service.  On the clinical examination for 
retirement from service, the veteran's eyes were evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the veteran suffered from glaucoma during service. 

As for statutory presumptions, service records show that the 
veteran served in the Republic of Vietnam from March 1966 to 
March 1967.  Accordingly, the veteran has the requisite type 
of service in the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006), and therefore, he is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  
However, the disease process for which the veteran seeks 
service connection (i.e., glaucoma), is not enumerated in 38 
C.F.R. § 3.309(e) (2006).  Accordingly, since glaucoma is not 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
service connection under 38 C.F.R. § 3.307 (2003) does not 
apply.  McCartt v. West, 12 Vet. App. 164 (1999).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1976 and the date of 
symptomatology in 1996, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has glaucoma.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service or to his 
exposure to Agent Orange.

However, no medical professional has ever related this 
condition to the appellant's military service or to his 
exposure to Agent Orange.  As noted above, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  In this case, the 
medical evidence does not show treatment or diagnosis of 
these problems until approximately 20 years after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

d.	Visual impairment

 In December 2001, the veteran filed a claim for service 
connection for visual difficulties as secondary to his 
service-connected diabetes mellitus type II.    

As noted above, the veteran has been diagnosed the veteran 
with glaucoma, diplopia, history of retinal detachment and 
subsequent scleral buckle procedure in each eye, diplopia, 
epiretinal membrane of the right eye, anisometropia and 
presbyopia.  

With respect to the veteran's presbyopia and anisometropia, 
these are refractive errors of the eye.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

The report of an August 2004 VA eye examination indicates 
that there were no ophthalmic manifestations of Diabetes 
Mellitus.

Thus, without evidence of a initial injury or disease in 
service, superimposed disease or injury during service or as 
a result of service connected disability, the veteran is not 
entitled to service connection based on in-service incurrence 
or as secondary to service connected disability for his 
glaucoma, diplopia, history of retinal detachment and 
subsequent scleral buckle procedure in each eye, diplopia, 
epiretinal membrane of the right eye, anisometropia and 
presbyopia. See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss and tinnitus.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

a.	Bilateral hearing loss

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  These Roman numeral designations are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2006).  
  
When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).  The record 
demonstrates that the veteran does not exhibit exceptional 
patterns of hearing impairment and, therefore, evaluation 
pursuant to 38 C.F.R. § 4.86 is not authorized.

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
50
55
LEFT
25
        
25
60
60
65

Audiological evaluation revealed an average pure tone 
threshold hearing level of 46 decibels for the right ear and 
of 53 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 94 percent in the left ear.

Entering the average pure tone thresholds and speech 
recognition abilities demonstrated during the August 2004 VA 
examination into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

As noted above, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann, supra.  In this 
case, the numeric designations correlate to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

b.	Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit Court concluded the 
CAVC had erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which 
limits a veteran to a single disability rating for tinnitus 
regardless of whether the condition is unilateral (affecting 
only one ear) or bilateral (affecting both).  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted.  

The veteran already has a 10 percent rating for his tinnitus, 
the maximum rating permissible under 38 C.F.R. §4.87, DC 
6260.  Thus, as there is no legal basis upon which to award 
separate schedular evaluations for this condition in each 
ear; his appeal must be denied as a matter of law inasmuch as 
he has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for a compression fracture 
of the lumbosacral spine at L5, to include as secondary to 
service-connected disability, is denied.

Entitlement to service connection for an eye disability to 
include status post scleral buckles, bilateral retinal 
detachment, and diplopia is denied.

Entitlement to service connection for glaucoma, to include as 
secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for visual impairment, to 
include as secondary to 


service-connected disability, is denied.

Entitlement to an initial compensable evaluation for hearing 
loss is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


